Citation Nr: 1755017	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-47 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a Philippine Scout in the Regular Army from June 1946 to April 1949.

This matter is before the Board of Veterans' Appeals (Board) from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board previously remanded this issue for further development in May 2017.


FINDINGS OF FACT

Bilateral hearing loss was not incurred during active service and is not etiologically related to an in-service injury, event, or disease, to include noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss is due to his service as a Philippine Scout.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for chronic diseases, to include hearing loss, manifesting to a certain degree within a year after service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The result of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  See 38 C.F.R.§ 4.85.

The Veteran asserts that as a Philippine Scout, he was exposed to constant weaponry noise during active service.  Service treatment records are unavailable. Correspondence dated in November 2014 from the National Archives and Records Administration indicates that the Veteran's service treatment records are fire-related.  Resolving reasonable doubt in his favor, the Board concedes that he was exposed to noise during service - thereby satisfying the in-service element prong for service connection.  

In July 2014, the Veteran submitted a private audiogram result to establish a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The audiometric test results in pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
110
100
110
NA
115
LEFT
110
115
110
NA
115

A Maryland CNC test was not administered and the puretone results at 3000 Hz were not recorded.  The clinician opined that the Veteran had profound mixed bilateral hearing loss.  It is unclear whether the test was conducted by a state-licensed audiologist, as required by § 4.85(a).  Based on the results of this private audiogram, the Board is unable to concede that a hearing loss disability per 38 C.F.R. § 3.385 is established.  In the absence of proof of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if were the Board to assume that a current bilateral hearing loss disability was established, and that the Veteran was exposed to noise during service; a causal nexus has not been established via competent evidence.  

In May 2017, the Board remanded the appeal to obtain a VA examination and nexus opinion.  A VA examination was scheduled for September 2017; however, the Veteran did not report as scheduled.  The file does not indicate that the notice for examination was sent to the wrong address and does not show that the Veteran requested to reschedule the examination.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, the claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655(a) (2017).  Due to the Veteran's failure to report to the scheduled examination, the Board was unable to obtain evidence relevant to the question of causal nexus.  The claims file does not otherwise contain competent evidence regarding causal nexus.   

The only other evidence relevant to the claim, on the questions of current disability and causal nexus, are the Veteran's lay contentions.  The Veteran contends that he has a current hearing loss disability, and that such is due to service.  Unfortunately, his lay testimony in this regard is not competent evidence.

Lay testimony is competent as it relates to symptoms of an injury or illness, which is within the realm of one's personal knowledge; this means that the symptoms are observable through the use of one of the five senses.  A lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is competent to describe impaired hearing, as this is within the realm of his personal experience.  38 C.F.R. § 3.159.  However, determining whether a hearing loss disability exists, as defined by 38 C.F.R. § 3.385 and whether such hearing loss was caused by military service, are not a simple determinations.  A diagnosis of sensorineural hearing loss is based on results of audiology testing; a determination as to the etiology requires medical expertise and training.  The Veteran has not established that he has any advance medical knowledge, training, or expertise to render such a diagnosis and/or opinion.  

In addition, there was no contemporaneous medical diagnosis of a bilateral hearing loss disability that met the standard of 38 C.F.R. § 3.385 in service or within a year of separation from service.  The Veteran also has not reported ongoing hearing loss symptoms after service.  As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


